                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
 Case No.      SACV 19-00076 AG (ADSx)                                 Date   January 30, 2019
 Title         POLLUX LLC, ET AL. v. RICHARD BRADFORD WALL




 Present: The                ANDREW J. GUILFORD
 Honorable
           Melissa Kunig                            Not Present
           Deputy Clerk                      Court Reporter / Recorder               Tape No.
         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


 Proceedings:          [IN CHAMBERS] ORDER TO SHOW CAUSE
                       CONCERNING SUBJECT MATTER JURISDICTION

Plaintiffs Pollux LLC, Capella LLC, and Vega 25 LLC filed this breach of contract case in
federal court, asserting diversity jurisdiction. The Court has concerns about whether it has
jurisdiction over this case.

The Court must jealously guard its jurisdiction. Olmos v. Residential Credit Sols., Inc., 92 F. Supp.
3d 954, 955 (C.D. Cal. 2015). Courts have diversity jurisdiction over cases where the parties
are diverse and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. For purposes
of complete diversity, a corporation is a citizen of both its state of incorporation and the
state where it has its principal place of business. Id. But unlike a corporation, a limited
liability corporation is a citizen of every state where its members are citizens. Johnson v.
Columbia Props. Anchorage, LP, 437 F. 3d 894, 899 (9th Cir. 2006).

Plaintiffs’ complaint fails to adequately show jurisdiction. Plaintiffs state only where each
LLC was formed. They don’t include any information about the citizenship of the members
of the LLC, a vital piece of information in the diversity analysis.

Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE by February 8, 2019, as to why
                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA


                            CIVIL MINUTES - GENERAL
 Case No.    SACV 19-00076 AG (ADSx)                             Date   January 30, 2019
 Title       POLLUX LLC, ET AL. v. RICHARD BRADFORD WALL


this case should not be dismissed for lack of jurisdiction. Defendants may submit a response
within seven days of Plaintiffs’ filing.

                                                                                    :      0
                                                 Initials of Preparer   mku




                                       CIVIL MINUTES - GENERAL
                                               Page 2 of 2
